Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/21 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DANESH (US 9039254) in view of LEE (US 5746507) and BELISLE (US 5440466).
Regarding claim 1, DANESH discloses a high bay luminaire (FIG.s 1-6) comprising: a heat sink (16 and 26 FIG. 3, body of 3 FIG. 4A); a light emitter (part of 3 FIG. 4A) connected to the heat sink; a reflector (5 FIG. 3 and col 3 line 67) connected to the heat sink; a housing (4 FIG. 3) connected to the heat sink, the housing including a first arm (see 18 and 18A FIG. 3), a second arm (see 18 and 18B FIG. 3), a top bar (such as 17 FIG. 3) and a bottom bar (such as the bottom part of 4 FIG. 4A) at least partially 
DANESH does not explicitly show the housing further including a door moveable between an open position and a closed position, such that the door remains attached to the housing in the open and closed position, the driver being connected to and moveable with the door, such that when the door is in the open position, the driver is positioned outside the chamber.
LEE teaches a high bay luminaire (see FIG.s 1-6) comprising: a heat sink (body of 20 FIG. 1); a light emitter (connected to the inner end of 22 FIG. 1) connected to the heat sink; a reflector (inner surface of 20 FIG. 1) connected to the heat sink; a housing (26 FIG. 1) connected to the heat sink, the housing including a first arm, a second arm, a top bar (evident of the U-shaped frame 96 FIG. 5), a bottom bar (part of 10 associated with 26 FIG. 1) at least partially defining a chamber, and a door (28 FIG. 1) moveable between an open position and a closed position.
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate a housing door and its associated structure, such as taught by LEE, with the housing of the luminaire of DANESH in order to improve the operational modularity of the assembly. 
BELISLE teaches a high bay luminaire (FIG.s 1-5) comprising: a light emitter (connected to 42 FIG. 1), a housing (16 FIG. 1) connected to the light emitter and having a door (12 FIG. 1) moveable between an open position and a closed position to a chamber (such as 17 FIG. 1), wherein the door remains attached to the housing in the 
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to utilize the driver on the door, such as taught by BELISLE, with the housing of luminaire of DANESH in view of LEE in order to improve the ease of access to the driver. 
Claim 15 includes the same scope as claim 1 above, with minor difference in terminology (the housing defining a chamber, which is addressed in the rejection of claim 1 above, and referring to the driver as the control component, which can be interpreted as the same element), and is therefore rejected similar to claim 1 above. 
Regarding claims 2 and 16, LEE further teaches the door is pivotally and moveably connected to the bottom bar (via connection of 34 and 36 and evident of 100 and 102 FIG.s 1 and 5).
Furthermore, BELISLE further teaches the door is pivotally and moveably connected to the housing (structurally evident of FIG. 1). 
The motivation to combine is same as in claims 1 and 15. 
Regarding claim 3, LEE further teaches an inner surface of the door extends substantially orthogonal to the first and second arms in the open position (structurally evident). 
The motivation to combine is same as above. 
Regarding claims 4 and 17, LEE further teaches the bottom bar of the housing includes a slot (36 FIG. 1) and the door includes an L-shaped tab (L relative to the door 34 FIG. 1) that pivotally connects the door. 

Although the above prior art teaches the elements reversed in their location, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to rearrange the parts such that the tabs are on the housing and the slots on the door without the loss of generality or functionality in accordance to a preferred structural arrangement of the assembly since it has been held that rearranging parts or a mere reversal of the essential working parts of a device involves only routine skill in the art (see In re Japikse, 86 USPQ 70 (CCPA 1950) and In re Einstein, 8 USPQ 167). 
Regarding claim 5, LEE further teaches the door is a first door, the high bay luminaire further comprising a second door movable between an open position and a closed position independently of the first door (evident of two separate 28 FIG. 1).
The motivation to combine is same as above.
Regarding claim 6, LEE further teaches the first arm and the second arm are coupled to opposite sides of the heat sink, and the top bar is coupled between the first arm and the second arm (structurally evident), the top of the doors having a slot (see 106 FIG. 5) for receiving a suspension mounting support.
The motivation to combine is same as above. 
Regarding the location of the hanging slots being on the top bar, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to rearrange the parts without the loss of generality or functionality in accordance to a preferred structural arrangement of the assembly. 
Regarding claim 7, DANESH further discloses a control component in communication with the driver (operationally required). 
claim 18, DANESH further discloses the control component includes a driver configured to control a light emitter coupled to the heat sink (operationally required). 
Regarding claim 19, LEE further teaches the top bar includes an aperture (see 98 FIG. 5) configured to provide communication into the interior space.
The motivation to combine is same as above. 
Regarding claim 20, LEE further teaches the top of the doors having a slot (see 106 FIG. 5) for receiving a suspension mounting support.
The motivation to combine is same as above. 
Regarding the location of the hanging slots being on the top bar, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to rearrange the parts without the loss of generality or functionality in accordance to a preferred structural arrangement of the assembly. 
Claim 8-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE.
Regarding claim 8, LEE discloses a high bay luminaire (FIG.s 1-6) comprising, a heat sink (part of 20 FIG. 1); a light emitter (part of 20 FIG. 1) connected to the heat sink; a reflector (part of 20 FIG. 1) connected to the heat sink; and a housing (26 and part of 10 covering the lower section of 26 FIG. 1) connected to the heat sink, the housing including a first arm (side of 96 FIG. 5), a second arm (96 FIG. 5), a top bar (top of 96 FIG. 5), a bottom bar (10 FIG. 5), and a door (28 FIG. 1) moveable between an open position and a closed position, wherein an L-shaped tab (34 FIG. 1) extends from the door, the tab having a first section extending outward relative to the bottom bar and a second section extending upward away from the heat sink, and wherein the bottom 
Although the above prior art teaches the elements reversed in their location, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to rearrange the parts, such that the tabs extend from the bottom bar and the slots are on the door, without the loss of generality or functionality in accordance to a preferred structural arrangement of the assembly since it has been held that rearranging parts or a mere reversal of the essential working parts of a device involves only routine skill in the art (see In re Japikse, 86 USPQ 70 (CCPA 1950) and In re Einstein, 8 USPQ 167).
Regarding claim 9, the combination presented above teaches the housing includes a second door and a L-shaped second bracket extends from the bottom bar opposite the bracket, the second bracket having a first section extending outward relative to the bottom bar and a second section extending upward away from the heat sink, and wherein the second door includes a slot receiving the second bracket, the door rotatable relative to the bracket to position the door between an open position and a closed position.
Regarding claim 10, although the prior art above does not explicitly show the claimed shape for heat sink, absent any evidence that the claimed shape is significant, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to pick a known shape optimal for a preferred application of the assembly.
Regarding claim 11, LEE further discloses the bracket limits rotation of the door through engagement with the second section (structurally evident).
claim 12, LEE further discloses the tab is L-shaped (at least partially, evident of 38 and 14 FIG. 1).
Regarding claim 14, LEE further teaches the door is moveable approximately 90 degrees between the open position and the closed position (evident of 34 and 36 FIG. 1).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE in view of BELISLE. 
Regarding claim 13, LEE does not explicitly show the driver coupled to and moveable with the door.
BELISLE teaches a high bay luminaire (FIG.s 1-5) comprising: a light emitter (connected to 42 FIG. 1), a housing (16 FIG. 1) connected to the light emitter and having a door (12 FIG. 1) moveable between an open position and a closed position to a chamber (such as 17 FIG. 1), wherein the door remains attached to the housing in the open and closed position, and a driver (40 FIG. 1) connected to and moveable with the door, such that when the door is in the open position, the driver is positioned outside the chamber (as shown in FIG. 1).
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to utilize the driver on the door, such as taught by BELISLE, with the housing of luminaire of LEE in order to improve the ease of access to the driver. 
Response to Arguments
Applicant’s arguments have been considered but are moot because the ground of rejection does not rely on any of the interpretation of the reference applied in the prior rejection of record for any matter specifically challenged in the argument, or they are not persuasive. 
In re Japikse, 86 USPQ 70 (CCPA 1950) and In re Einstein, 8 USPQ 167).
Examiner notes that the recitation of the structural details of the L-shaped tab including a first part extending horizontally from the bottom bar and a second part extending vertically from the first part, would help distinguish the significance of the claimed arrangement from the structure of the prior art. The L-shaped tab of claim 8 currently is merely understood as a tab that includes at least one L shape, and the tooth-shaped tab of LEE is made up of at least two L shapes. 
For rest of the claims, upon further consideration of the disclosure of the application, the prior art and the prosecution history, a new prior art and a new interpretation of the previously cited prior art is presented in the current rejection, to which applicant’s arguments do not apply.
In light of compact prosecution, applicant is respectfully invited to contact the examiner in order to help facilitate a mutual understanding of the invention. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875